Citation Nr: 1529728	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a head injury with neuropathic pain, right side of face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2013 substantive appeal, the Veteran requested a Travel Board hearing at a local VA office.  He withdrew that request in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected head injury with neuropathic pain, which affects the right side of his face.  The Board finds that additional development is necessary prior to appellate review.

The Veteran has asserted his head injury causes symptoms that include numbness from the top of his head to the side of his neck and jaw, tongue numbness, a drooping mouth, and difficulty closing his right eye.  He was afforded a VA examination in September 2013, at which time symptoms that included pain, parasthesias, and numbness affecting various locations on the right side of the face, mouth, and throat, as well as difficulty chewing, swallowing, and speaking, were noted.  The examiner identified the head injury as one affecting cranial nerve VII, but also reported that cranial nerves V, IX, and X displayed some degrees of paralysis.  As it is unclear from the examination report whether those additional cranial nerves are affected by the Veteran's service-connected disability or by some other condition, such as the Bell's palsy reportedly treated in November 2010, the Board finds that an additional opinion is necessary. 

Additionally, the Veteran reported in January 2011 that he had been treated for nerve damage to his face at the Omaha VA Medical Center (VAMC) in November 2010.  Although those records were located by the RO in August 2012, they were not associated with the claims file.  Therefore, the November 2010 records, and any other outstanding VA treatment records, should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the November 5, 2010 treatment records from the Omaha VA Medical Center.  In addition, obtain any outstanding records of treatment at any VA facility dating from November 2008 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, send the claims file to a VA neurologist for review.  If an additional examination or any tests are deemed necessary to render the opinion, such should be scheduled.  

Following review of the claims file, including the September 2013 examination report, the neurologist should provide an opinion as to whether the symptoms affecting nerves other than cranial nerve VII are residuals of the head injury in service versus post-service factors such as the Bell's palsy noted in November 2010.  A complete rationale for all opinions expressed should be provided.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




